Citation Nr: 1341090	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  07-25 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marne Marotta, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1965 to May 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In January 2011, this case was remanded to afford the Veteran a VA examination.  A review of the record indicates substantial compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

There has been no demonstration by competent medical, or competent and credible lay evidence of record that the Veteran's low back disorder is related to active duty.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied via letters sent to the appellant in August 2005 and February 2011.  The claim was subsequently readjudicated in an April 2013 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

The duty to assist has also been satisfied.  VA has obtained the appellant's service treatment records, VA medical records and private treatment records identified by the appellant as relevant to the appeal.  The Veteran was also afforded a VA examination in March 2011.  The VA examination is sufficient, as it considered the Veteran's statements and provided explanations for the opinions stated.  

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim for service connection for a low back disorder at this time. 
 
II.  Service Connection 

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
 
III.  Factual Background

The Veteran contends that service connection should be granted for his low back disorder.  The Veteran reported that he sprained his back while stationed in Long Beach, California.  See Veteran's statement dated September 2006.  The Veteran also reported that he twisted his ribs and back in January 1969, when he slipped on diesel fuel.  See VA Form 9 dated July 2007.

In his substantive appeal, the Veteran indicated that his back started bothering him after his ribs healed from the January 1969 incident.  The Veteran indicated that his back started hurting after he was discharged in March 1969 and that he treated his pain with over-the-counter medication for years.  Id.  The Veteran also reported that he suffered a back injury in March 1997 when he was struck by a moving cart. See Veteran's statement dated September 2006.  

The Veteran's service treatment records show that examination of the Veteran's spine and musculoskeletal systems were normal during his induction examination in January 1965, extension examination in January 1969, and separation examination in May 1969.  Service treatment records indicate that the Veteran complained of pain in his left medial scapula area in February 1968.  X-rays were taken of the Veteran's thoracic spine and left scapula and an examiner's note indicates the x-rays were normal.  The examiner prescribed hot packs and parafon forte tablets for 10 days.  In January 1969, service treatment records document that the Veteran fell on fuel oil and had trauma to his right ribs.  X-rays were negative and the examiner prescribed parafon forte tablets. 

Post-service treatment records dated March 1987 indicate that the Veteran's physical examination was within normal limits.  An October 1987 PTSD examination noted that the Veteran did not report any major physical disorders.  

VA treatment records dated June 2000 indicate that the Veteran fell out of a cherry tree.  In October 2000, the Veteran complained of lower back pain and pain on the bottom of his left foot with weight bearing.  The Veteran indicated that he is on his feet all day at work and that his problems were chronic, not new.  

In June 2003, the Veteran reported a long history of intermittent low back pain.  The Veteran complained that he strained his back picking cherries over the weekend and was experiencing constant non-radiating pain in his lower lumbar region.  The examiner diagnosed the Veteran with exacerbation of low back pain and prescribed ibuprofen during the day and Vicodin at night.  The examiner instructed the Veteran to rest and use alternating heat and ice.  The examiner instructed the Veteran to call if his pain did not improve and noted that the Veteran may need physical therapy.  

In November 2003, the Veteran complained of low back pain that was sometimes worse at night than during the day.  The examiner performed a physical examination of the back and indicated that the back was non-tender to percussion or palpation.  The examiner noted that the Veteran was able to move from sitting to standing without any difficulty, laid back without difficulty and was able to ambulate easily.  The examiner prescribed a trial of Flexeril.  

In June 2004, the Veteran complained of right hip pain and low back pain.  The examiner found some tenderness around the lumbosacral joint and below.  The examiner reviewed x-rays of the pelvis and noted degenerative changes of the lumbosacral spine.  The examiner also noted a possible nerve impingement from degenerative changes of the lumbar spine.  The examiner ordered an MRI of the low back area and prescribed Flexeril.  

VA treatment records dated July 2004 indicate that the Veteran presented with severe low back pain and a two month history of pain radiating down his right leg.  The Veteran indicated that over the previous 2 to 3 days his pain pattern changed, with pain radiating down his left buttock and posterior upper leg.  The Veteran reported being employed as a postal carrier and that he got in and out of his truck frequently throughout the day and walked a lot.  The Veteran indicated that walking exacerbated the pain.  An MRI showed multilevel degenerative changes at L4-5, but there was no evidence of root impingement.  

In July 2004, the Veteran went to physical therapy for his lumbar spine after he was hit by a bag of concrete and fell.  The Veteran indicated that he had low back pain for about 10 years, and that pain increased with sitting or rising and decreased with standing or lying down.  

In September 2004, the Veteran presented for an epidural injection and indicated that he has had severe chronic low back pain for many years.  The Veteran indicated that the pain relief from the epidural was "fantastic" for about 3 weeks, but that he noticed a gradual onset of pain over the last week.  

Treatment records dated March 2005 indicate that the Veteran reported having low back pain since a back injury in Vietnam.  The examiner indicated that the Veteran was due for a steroid injection within a few days and prescribed Vicodin. 

In August 2005, the Veteran reported that he has had chronic low back pain since an he fell in service and suffered some contusions.  The Veteran indicated that he has had pain since then and described the pain as 8/10.  The Veteran reported that his pain was present all the time, and his pain did not increase by carrying a 50 to 70 pound pack of mail for his job.  On examination, the Veteran had a normal gait, could heel and toe walk, could bend over and nearly touch his toes without difficulty, and was able to return to a neutral position.  Bending and rotation were not painful and the Veteran could extend his back 20 degrees.  The examiner diagnosed the Veteran with degenerative disc disease and referred the Veteran for a spinal surgery consultation.  The Veteran was also issued a back brace. 

VA treatment records dated May 2006 indicate that the Veteran complained of chronic back pain.  The Veteran indicated that he had chronic back pain for many years, but that it had not really changed over the past several years.  A January 2006 MRI showed degenerative disc disease at L4-5 and L5-S1 and bilateral recess stenosis at L4-5.  The examiner diagnosed the Veteran with chronic low back pain and found no evidence of radiculopathy.  

During a March 2011 VA examination, the Veteran reported that he bruised two ribs and hurt his back after slipping on diesel fuel on a dock in 1968.  The Veteran indicated that he was treated, returned to duty, and did well.  The Veteran indicated that his back has been "bad since then," "always there," and that his pain slowly got worse over the years.  The Veteran reported having a 20 year career in construction and then more than 20 years at the post office.  The Veteran retired in 2009.  The examiner indicated that the Veteran was vague on subsequent injuries over the last 40 years and "on any details on how limiting his back condition has been over the last 4 decades."

On physical examination, the examiner found no vertebral tenderness or paraspinal muscle spasm.  Range of motion testing showed flexion to 80 degrees; extension to 20 degrees; left and right lateral flexion to 20 degrees; and left and right lateral rotation to 20 degrees all limited by stiffness.  On repeat testing, no further limitation of motion was noted due to weakness, incoordination, fatigue or pain.  The examiner found no painful motion of the back.  The examiner reviewed the January 2006 MRI and diagnosed the Veteran with lumbosacral spine degenerative disc disease.  

The examiner reviewed the Veteran's claim file and opined that it is less likely as not that the Veteran's current low back condition had its onset during or is causally related to service.  The examiner explained that the Veteran had one back injury in service with a good recovery and a 40 year work history after service.  The examiner indicated that during the examination the Veteran was "remiss in providing significant details about how limiting his back has been over the last 40 years."  The examiner indicated that the "normal wear and tear stresses of working in construction, [and] at the post office over 40 years is more likely to have caused a chronic degenerative disc condition in [the Veteran's] low back.  The predominance of evidence indicates that chronic wear and tear stresses over many years outweighs any impact of a single injury episode in service."

IV.  Analysis  

The Board finds that symptoms of the Veteran's back disability were not chronic in service.  Service treatment records reflect that the Veteran sought treatment in January 1969 after he slipped on diesel fuel.  The January 1969 service treatment record noted that the Veteran had trauma to his right ribs and x-rays were normal.  There is no record of any subsequent treatment for the same symptomatology or treatment for a low back condition in service.  The Veteran's March 1969 separation examination revealed normal findings for the spine.  Further, there is no evidence showing a diagnosis of degenerative disc disease of the lumbar spine in service or within one year after separation from service.  For these reasons, the Board finds that the Veteran's degenerative disc disease of the lumbar spine was not chronic in service and the Veteran's condition did not manifest to a compensable degree within one year after his separation from service. 

The Board next finds that the weight of the evidence demonstrates that symptoms of degenerative disc disease of the lumbar spine have not been continuous since separation from service.  The Veteran indicated that his back started hurting either at the time of his fall or after his ribs healed.  However, when the Veteran filed claims for service connection for other disabilities he did not mention his low back disorder.  See for example, claims date 1985 and 2003.  In addition, a summary of VA hospitalization in February 1087 indicates that the Veteran's physical examination was within normal limits.  

The Veteran first complained of low back pain in October 2000, more than 30 years after separation from service.  In July 2004, the Veteran reported that he had low back pain for about 10 years.  The first time that the Veteran stated that he had an in-service injury to his back is in March 2005. 

The only medical opinion to address causation is that offered by the March 2011 VA examiner who concluded that the Veteran's current back disorder was not due to service and offered a supporting rationale.  That examiner specifically noted the Veteran's reports of injury in service and his reports that experienced back pain since that time.  To the extent the Veteran asserts his current back problems are due to service, the Board finds that given the particular facts of this case, his condition could have multiple causes and is not a disability for which a lay opinion is competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

The Board has considered the Veteran's statements asserting that his currently-diagnosed lumbar degenerative disc disease is related to his military service.  Initially, the Veteran has not demonstrated that he is an expert when it comes to diagnosis or etiology of orthopedic conditions; he is therefore a layperson in this regard.  Nonetheless, the Board finds that it is within the realm of common medical knowledge for the Veteran to state that an injury to his back may cause the subsequent development of lumbar degenerative disc disease.  Therefore, the Veteran's lay opinion could be sufficient to serve as the required nexus for his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

However, in this case, the evidence demonstrates that there was a substantial gap in time between the alleged in-service back injury and the initial manifestation of his current low back disability.  In such a circumstance, other potential causes of his current low back disability must be considered.  Significantly, determining the precise etiology of the Veteran's low back disability is not a simple question, as there are multiple potential etiologies of the Veteran's lumbar degenerative disc disease, including several injuries that occurred post service and chronic wear and tear stresses over many years, as cited by the VA examiner.  Ascertaining the etiology of lumbar degenerative joint and disc disease involves considering multiple factors and knowledge of how those factors interact with the human orthopedic structure.  In this case, the facts are complex enough that the Veteran's intuition about the cause of his low back disability is not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

Based on the evidence of record, the Board finds that the weight of the competent and probative evidence is against a finding of relationship between the Veteran's current degenerative disc disease of the lumbar spine and service.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for degenerative disc disease of the lumbar spine, and the claim must be denied. 


ORDER

Service connection for a low back disability is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


